           Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 1 of 19



 1 EPSTEIN DRANGEL LLP
   Jason M. Drangel
 2 jdrangel@ipcounselors.com
   Ashly E. Sands
 3
   asands@ipcounselors.com
 4 Kerry B. Brownlee
   kbrownlee@ipcounselors.com
 5 60 East 42nd Street, Suite 2520
   New York, NY 10165
 6 Telephone:     212-292-5390
   Facsimile:     212-292-5391
 7
   Attorneys for Plaintiff,
 8 HDMI Licensing Administrator, Inc.
   Pro Hac Vice Applications Forthcoming
 9
   BESHADA FARNESE LLP
10 Peter J. Farnese (SBN 251204)

11 pjf@bfllplaw.com
   11601 Wilshire Blvd., Suite 500
12 Los Angeles, California 90025
   Telephone:     310-356-4668
13 Facsimile:     310-388-1232
   Attorneys for Plaintiff,
14 HDMI Licensing Administrator, Inc.

15
           UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
16                        CALIFORNIA – SAN JOSE DIVISION

17 HDMI LICENSING ADMINISTRATOR, INC.,           CASE NO.:
                                                 COMPLAINT FOR:
18                  Plaintiff,
19                                         1. BREACH OF CONTRACT;
          v.                               2. TRADEMARK INFRINGEMENT (15 U.S.C.
20                                         §1114(a));
     CHUNGHSIN TECHNOLOGY GROUP CO., LTD. 3. TRADEMARK COUNTERFEITING (15
21   f/k/a NEW CENTURY OPTRONICS CO., LTD. U.S.C. §1114(b), 1116(d) and 1117(b)-(c));
                                           4. FALSE DESIGNATION OF
22                  Defendant.
                                           ORIGIN, PASSING OFF & UNFAIR
23                                         COMPETITION UNDER 15 U.S.C. §
                                           1125(a);
24                                         5. UNFAIR COMPETITION (CAL. BUS. &
                                           PROF. CODE § 17200);
25                                         6. COMMON LAW UNFAIR COMPEITION
26
27

28


                                           COMPLAINT
             Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 2 of 19



 1          Plaintiff, HDMI Licensing Administrator, Inc. (“HDMI LA or “Plaintiff”), a Delaware

 2 corporation, by and through its undersigned counsel, alleges as follows:

 3                                      NATURE OF THE ACTION

 4          1.     This case involves claims for breach of contract and trademark infringement of

 5 Plaintiff’s federally registered trademarks in violation of § 32 of the Lanham Act, 15 U.S.C. § 1114;

 6 counterfeiting of Plaintiff’s federally registered trademarks in violation of 15 U.S.C. §§ 1114, 1116(d),

 7 and 1117(b)-(c); unfair competition in violation of Section 43(a) of the Trademark Act of 1946, as

 8 amended (15 U.S.C. § 1125(a)); and related state law claims for unfair competition arising from

 9 Defendant’s breach of the HDMI Specification Adopter Agreement (see Exhibit B) and infringement

10 of Plaintiff’s HDMI Trademarks (as defined infra), including, without limitation, by manufacturing,

11 importing, exporting, advertising, marketing, promoting, distributing, displaying offering for sale

12 and/or selling unlicensed, noncompliant, infringing and/or counterfeit HDMI components and/or

13 products (collectively hereinafter referred to as, “Unauthorized Product(s)”).

14                                     JURISDICTION AND VENUE

15          2.     This Court has federal subject matter jurisdiction, pursuant to 28 U.S.C. §§ 1331 and

16 1338(a) and (b), and 15 U.S.C. § 1121, because this is a trademark action that arises under the laws of

17 the United States. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a).

18          3.     In addition, this Court has jurisdiction in this District because the Parties specifically

19 agreed and consented to the jurisdiction of the state and Federal courts in Santa Clara County,
20 California in any action arising from the HDMI Specification Adopter Agreement. See Exhibit B at ¶

21 9.6.

22          4.     This Court has general and/or specific personal jurisdiction over Defendant because,

23 upon information and belief, Defendant conducts business, on a continuous and systematic basis, in the

24 State of California and in this judicial district, and/or otherwise avails itself of the privileges and

25 protections of the laws of the State of California, such that this Court’s assertion of jurisdiction over

26 Defendant does not offend traditional notions of fair play and due process.
27          5.     Venue is proper in this District because Plaintiff is located in this District and the

28 Parties specifically agreed and consented to venue in the state and Federal courts in Santa Clara

                                                   -1-
                                                COMPLAINT
             Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 3 of 19



 1 County, California in any action arising from the HDMI Specification Adopter Agreement. See

 2 Exhibit B at ¶ 9.6.

 3                                                 PARTIES

 4          6.      HDMI LA is a Delaware corporation with its principal place of business located in San

 5 Jose, California. HDMI LA is the successor in interest to HDMI Licensing, LLC, the entity which

 6 previously administered the HDMI Trademarks and was responsible for the licensing of the HDMI

 7 Trademarks to HDMI Adopters, and for the maintenance, policing, and enforcement of the HDMI

 8 Trademarks.

 9          7.      Defendant Chunghsin Technology Group Co. Ltd. f/k/a New Century Optronics Co.,

10 Ltd., known as “CNC” (“CNC” or “Defendant”)1,is a Chinese entity located at No. 618 Gongren West

11 Road, JiaoJiang Area, Taizhou, Zhejiang, 318000, China.

12
                                          GENERAL ALLEGATIONS
13
                     The HDMI Specification, HDMI Trademarks, and HDMI Adopters
14
            8.      Over a decade ago, leading consumer electronics manufacturers, including Hitachi
15
     Maxell, Ltd., Panasonic Corporation, Koninklijke Philips Electronics N.V., Silicon Image, Inc., Sony
16
     Corporation, Technicolor S.A. and Toshiba Corporation (the “HDMI Founders”), banded together to
17
     create the High-Definition Multimedia Interface specification (the “HDMI Specification”), a next-
18
     generation, industry-leading and de-facto digital interface specification for connecting consumer
19
     electronics products capable of sending or receiving an HD signal.
20
            9.      Specifically, the HDMI Specification enables a consumer to use a single cable (an
21
     “HDMI Cable”) to connect a high-definition source device—such as a cable TV set-top box, a Blu-ray
22
     player, an HD-DVR, or an Xbox—to a high-definition display such as a digital television, monitor,
23
     video projector, or digital audio device.
24

25

26
27 1 Upon information and belief, on or about 2014, CNC changed its corporate name from “New
   Century Optronics Co., Ltd.” to Chunghsin Technology Group Co., Ltd.
28

                                                    -2-
                                                 COMPLAINT
            Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 4 of 19



 1         10.     This is an example of an HDMI Cable:

 2

 3

 4

 5

 6 To understand the significant advance that the HDMI Specification represents, it is helpful to examine

 7 the connection between a digital TV and a cable TV set-top box. To connect a digital TV to a cable

 8 TV set-top box, a user inserts one end of the HDMI Cable into the cable TV set-top box’s HDMI

 9 output port and the other end into the digital TV’s HDMI input port, as pictured below:

10

11

12

13

14

15

16

17         11.     Connecting a cable box to a digital TV without using an HDMI Cable is a different and

18 inferior experience. A consumer would typically need to use three cables, each carrying an analog

19 signal, to complete the hookup, thereby resulting in a clutter of cables and inferior image quality. On
20 the other hand, the use of a singular HDMI Cable delivers uncompressed audio and video, and offers

21 the finest image quality of any cable type available today.

22         12.     The HDMI Specification is ubiquitous and is the undisputed global standard for

23 connecting high-definition transmitters to high-definition displays. Beginning in in 2009, almost all

24 recently manufactured digital TVs, AV receivers, DVRs, Blu-ray disc players, and set-top boxes, as

25 well as many multimedia PCs, laptops and netbooks, gaming consoles, camcorders, digital still

26 cameras, mobile devices, etc., incorporate the HDMI Specification.
27         13.     As of the third quarter of 2018, the HDMI Specification had been licensed to over 1,700

28 of the largest and most innovative electronics and PC manufacturers worldwide, such as Apple, Inc.,

                                                   -3-
                                                COMPLAINT
            Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 5 of 19



 1 Samsung Electronics, Inc. and Sharp Corporation, etc., which have manufactured over 5 billion

 2 products using the HDMI Specification that have passed HDMI LA’s required certification testing

 3 process (“HDMI Adopter(s)” and “Licensed Product(s)”, respectively). HDMI Adopters are identified

 4 on HDMI LA’s website at http://www.hdmi.org.

 5         14.    The HDMI Trademarks (defined infra) are also ubiquitous, appearing on Licensed

 6 Products throughout the world. The HDMI Trademarks convey to consumers that products marked

 7 with the HDMI Trademarks comply with the technical elements of the HDMI Specification, and have

 8 been tested and certified to work seamlessly with other Licensed Products bearing the HDMI

 9 Trademarks.

10         15.    HDMI LA has protected its valuable rights by registering several trademarks containing

11 the HDMI designation on the Principal Register of the United States Patent and Trademark Office in

12 connection with a range of goods and services, including audio-visual and information

13 communications products, including, but not limited to:

14                    Mark                       Reg. No.                    Reg. Date
15
                   HDMI                         3,268,924                  July 24, 2007
16
       HDMI HIGH DEFINITION                     3,442,135                  June 3, 2008
17     MULTIMEDIA INTERFACE
18

19
20

21

22 (collectively, the “HDMI Trademarks”). A true and correct copy of the registrations for the HDMI

23 Trademarks are attached hereto as Exhibit A and incorporated herein by reference (“HDMI
                      2
24 Registrations”).

25

26
   2 While the certificates for the HDMI Registrations indicate that HDMI Licensing, LLC is the owner
27 of the HDMI Trademarks (see Exhibit A), all right, title and interest in the HDMI Trademarks was

28 assigned to HDMI LA—as indicated supra, the successor in interest to HDMI Licensing, LLC—on
                                                                                        (Continued...)
                                                    -4-
                                             COMPLAINT
            Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 6 of 19



 1         16.      The HDMI Registrations for the HDMI Trademarks are valid, subsisting and

 2 incontestable. They have not been abandoned, revoked, or cancelled.

 3         17.      The HDMI Trademarks are inherently distinctive and valuable. HDMI LA has invested

 4 substantial time, effort and money in developing and promoting public recognition of the HDMI

 5 Trademarks, which have been in use since as early as December 2002.

 6         18.      As the agent for the HDMI Specification, HDMI LA is responsible for the licensing of

 7 the HDMI Trademarks to HDMI Adopters, and for the maintenance, policing, and enforcement of the

 8 HDMI Trademarks to ensure that consumers continue to receive the high-quality goods and services

 9 that the public has come to expect from HDMI LA, HDMI Adopters and the Licensed Products.

10         19.      In addition to being responsible for licensing and administering the HDMI Specification

11 and the HDMI Trademarks, HDMI LA is responsible for educating retailers and consumers regarding

12 the benefits of the HDMI Specification to retailers and consumers.

13         20.      The HDMI Founders have designated authorized testing centers (“ATC(s)”), where

14 licensed HDMI Adopters must submit a representative sample of the first production model of each

15 category of Licensed Product for compliance testing prior to mass production and/or distribution. For

16 a Licensed Product to claim conformance to the HDMI Specification and/or bear any HDMI

17 Trademarks, it must implement all portions of the HDMI Specification required for the specific type of

18 Licensed Product and pass all applicable testing procedures.         Each Adopter is responsible for

19 submitting Licensed Products to an ATC, and performing subsequent tests to ensure that the Licensed
20 Products function correctly, comply fully with the HDMI Specification, and are interoperable.

21         21.      The HDMI Trademarks signify the physical, logical, and electrical integrity and

22 interoperability of every Licensed Product.

23         22.      HDMI LA invests significant time and resources identifying Unauthorized Products.

24

25

26 (...Continued)
27 January 2, 2017, and said assignment was recorded with the United States Patent and Trademark
   Office on March 3, 2017.
28

                                                    -5-
                                                 COMPLAINT
            Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 7 of 19



 1                  Defendant’s Breach of the HDMI Specification Adopter Agreement

 2         23.     As described above, HDMI LA provides and administers the licensing of the HDMI

 3 Specification and HDMI Trademarks through the HDMI Adopter program.

 4         24.     On or about October 29, 2009, HDMI LA and Defendant, through the predecessor

 5 entity New Century Optronics Co., Ltd., signed the HDMI Specification Adopter Agreement, which,

 6 among other things, set forth the conditions whereby Defendant would be considered an HDMI

 7 Adopter and was authorized to make use of the HDMI Specification and HDMI Trademarks. A true

 8 and correct copy of the signed HDMI Specification Adopter Agreement is attached hereto as Exhibit

 9 B.

10         25.     Defendant’s last royalty payment was made in May, 2017, although Defendant has

11 continued to make use of the HDMI Specification and HDMI Trademark(s). Defendant has not

12 reported or has under reported sales and has significantly underpaid and/or failed to pay royalties due

13 to HDMI LA under the HDMI Specification Adopter Agreement. Additionally, Defendant has failed

14 to cooperate in an audit conducted by an independent auditor engaged by HDMI LA pursuant to the

15 terms of the HDMI Specification Adopter Agreement.

16         26.     On or about April 30, 2018, HDMI LA provided a termination notice to Defendant

17 pursuant to Section 9.10 of the HDMI Specification Adopter Agreement, which, among other things,

18 put Defendant on notice of the above-referenced breaches. A true and correct copy of the April 30,

19 2018 termination notice is attached hereto as Exhibit C.
20         27.     Defendant failed to cure all of its breaches of the HDMI Specification Adopter

21 Agreement within 30 days of its receipt of the April 30th notice. Consequently, on June 27, 2018,

22 HDMI LA advised Defendant that if it did not finalize a settlement agreement with HDMI LA within

23 10 days, HDMI LA would terminate Defendant’s HDMI Specification Adopter Agreement in full,

24 Defendant would be listed on the Terminated Adopters List and HDMI LA would take all necessary

25 enforcement actions to protect its intellectual property. A true and correct copy of the June 27, 2018

26 final termination notice is attached hereto as Exhibit D.
27

28

                                                   -6-
                                                COMPLAINT
             Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 8 of 19



 1                                     Defendant’s Infringing Conduct

 2          28.    As described above, at least as early as May 31, 2018, Defendant was terminated as an

 3 HDMI Adopter pursuant to Paragraph 9.10, yet Defendant continues to, at a minimum, promote, sell

 4 and ship Unauthorized Products.

 5          29.    Due to its failure to cure its breaches of the HDMI Specification Adopter Agreement,

 6 Defendant is considered by HDMI LA to be a Terminated Adopter.

 7          30.    Accordingly, since being terminated, HDMI LA has not authorized, consented to, or

 8 licensed Defendant or its affiliates to use the HDMI Specification in and/or the use of the HDMI

 9 Trademarks on or in connection with any of Defendant’s Unauthorized Products.

10          31.    On November 16, 2018, HDMI LA, through its counsel, advised Defendant in writing

11 that its continued sale of Unauthorized Products constituted breach of contract, trademark infringement

12 and/or counterfeiting and unfair competition. Plaintiff demanded that Defendant cease and desist any

13 and all manufacturing, importation, exportation, advertising, marketing, promotion, distribution,

14 display, offering for sale and/or sales of the Unauthorized Products. A true and correct copy of the

15 November 16, 2018 letter is attached hereto as Exhibit E.

16          32.    Defendant, however, has continued its unlawful conduct.

17          33.    The date of first use based on HDMI LA’s HDMI Registrations for its HDMI

18 Trademarks is no later than December 2002, well prior to Defendant’s dealings in Unauthorized

19 Products (including, without limitation: manufacturing, importing, exporting, advertising, marketing,
20 promoting, distributing, displaying, offering for sale and/or selling).

21          34.    Prior to and contemporaneous with its actions alleged herein, Defendant had knowledge

22 of HDMI LA’s ownership of its HDMI Trademarks and its HDMI Registrations, and the incalculable

23 goodwill associated therewith, and in bad faith continued to make use of the HDMI Trademarks, while

24 in breach of the HDMI Specification Adopter Agreement, and after termination as an HDMI Adopter.

25          35.    Defendant has been engaging in the illegal counterfeiting and infringing actions, as

26 alleged herein, knowingly and intentionally, or with reckless disregard or willful blindness to HDMI
27 LA’s rights, or in bad faith, for the purpose of trading on the goodwill and reputation of the HDMI

28 Trademarks and Licensed Products.

                                                     -7-
                                                  COMPLAINT
             Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 9 of 19



 1         36.     Defendant’s dealings in the Unauthorized Products, as alleged herein, has caused, and

 2 will continue to cause, consumer confusion, frustration, dissatisfaction and economic loss.

 3 Unauthorized Products that bear markings that are identical, or confusingly similar to, the HDMI

 4 Trademarks provide consumers with a false assurance that the Unauthorized Products that they have

 5 purchased are reliable and conform to HDMI LA’s high standards and rigorous compliance testing

 6 when, in fact, they do not.

 7         37.     Defendant’s breach of the HDMI Specification Adopter Agreement and its infringing,

 8 illegal actions also have impaired, and will continue to impair, the interests of HDMI Adopters,

 9 including manufacturers, content owners and service providers, who have invested billions of dollars

10 in Licensed Products, by, among other things, depriving them of the significant value, reputation and

11 integrity of the HDMI Specification and the HDMI Trademarks. Defendant’s Unauthorized Products

12 jeopardize the systems into which they are placed because they likely do not conform to HDMI LA’s

13 design specifications, production standards, or quality control, and thus, lack reliability. For example,

14 when Defendant’s Unauthorized Product(s) and Licensed Product(s) are used together, a consumer will

15 not know which product caused an incompatibility issue, and may understandably, but incorrectly,

16 attribute such issues to Licensed Products and/or HDMI Adopters.

17                               HDMI LA Has Been Irreparably Harmed

18         38.     HDMI LA has suffered and is continuing to suffer irreparable harm and financial injury

19 as a result of Defendant’s conduct.       The Unauthorized Products being manufactured, imported,

20 exported, advertised, marketed, promoted, distributed, displayed, offered for sale and/or sold by

21 Defendant is not subject to the same stringent design specifications, production standards, or quality

22 control as Licensed Products. Upon information and belief, consumers who have purchased or

23 otherwise obtained Unauthorized Products from Defendant and who have had negative experiences

24 with the Unauthorized Products, will falsely attribute those negative experiences to HDMI LA. This is

25 likely to erode the substantial goodwill that HDMI LA has spent years and millions of dollars in

26 developing. In addition, HDMI LA is losing substantial licensing fees from Defendant’s sales of, and
27 substantial royalties from consumers’ purchases of, Defendant’s Unauthorized Products.

28         39.     Unless enjoined, Defendant will continue to cause irreparable harm to HDMI LA.

                                                   -8-
                                                COMPLAINT
               Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 10 of 19



 1                                          CAUSES OF ACTION

 2                                                 COUNT I

 3                                           (Breach of Contract)

 4             40.   HDMI LA repleads and incorporates the foregoing paragraphs as if fully set forth

 5 herein.

 6             41.   HDMI LA and Defendant entered into a valid contract (i.e., the HDMI Specification

 7 Adopter Agreement, see Exhibit B).

 8             42.   HDMI LA performed its contractual obligations to Defendant. To the extent any of

 9 HDMI LA’s obligations might have not been performed, such absence of performance was excused or

10 was caused by Defendant’s acts and omissions, including Defendant’s prior breaches of contract.

11             43.   As described above, Defendant breached the HDMI Specification Adopter Agreement

12 by significantly underpaying and/or failing to pay royalties due to HDMI LA; failing to cooperate in an

13 audit, pursuant to the plain terms of the HDMI Specification Adopter Agreement; and, since being

14 terminated, continuing its use of the HDMI Specification in and/or the use of the HDMI Trademarks

15 on or in connection with any of Defendant’s Unauthorized Products

16             44.   Defendant’s breaches of the HDMI Specification Adopter Agreement have caused

17 HDMI LA to incur significant damages to be proven at trial.

18                                                 COUNT II

19                         (Trademark Infringement under the Lanham Act § 32(a),
                                            15 U.S.C. § 1114(a))
20
               45.   HDMI LA repleads and incorporates the foregoing paragraphs as if fully set forth
21
     herein.
22
               46.   HDMI LA is the owner of the HDMI Trademarks and HDMI Registrations.
23
               47.   Plaintiff has continuously used the HDMI Trademarks in interstate commerce since at
24
     least as early as 2002.
25
               48.    Plaintiff, as the owner of all right, title and interest in and to its HDMI Trademarks
26
     and HDMI Registrations, has standing to maintain an action for trademark infringement under § 32 of
27
     the Lanham Act, 15 U.S.C. § 1114.
28

                                                    -9-
                                                 COMPLAINT
            Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 11 of 19



 1         49.       Defendant, as a Terminated Adopter, did not have the consent or authorization of

 2 HDMI LA as owner of the HDMI Trademarks, and the HDMI Registrations thereof, to deal in and

 3 commercially manufacture, import, export, advertise, market, promote, distribute, display, offer for

 4 sale and/or sell Unauthorized Products into the stream of commerce.

 5         50.       Defendant knowingly and intentionally manufactured, imported, exported, advertised,

 6 marketed, promoted, distributed, displayed, offered for sale and/or sold Unauthorized Products,

 7 bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or colorable imitations

 8 of the HDMI Trademarks and/or which are identical or confusingly similar to the HDMI Trademarks.

 9         51.       Defendant knowingly and intentionally reproduced, copied, and colorably imitated the

10 HDMI Trademarks and applied such reproductions, copies, or colorable imitations to packaging,

11 wrappers, receptacles, online listings and/or advertisements used in commerce upon, or in connection

12 with, the manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

13 displaying, offering for sale, and/or sale of Defendant’s Unauthorized Products.

14         52.       As described above, Defendant was, at the time it engaged in its illegal and infringing

15 actions as alleged herein, actually aware that Plaintiff is the owner of the HDMI Trademarks and

16 HDMI Registrations.

17         53.       Defendant’s use of the HDMI Trademarks has caused, and is likely to continue to

18 cause confusion, to cause mistake, or to deceive consumers as to the source or origin of the

19 Unauthorized Products and is likely to deceive the public into believing that Defendant’s Unauthorized
20 Products are Licensed Products, or are otherwise associated with, or authorized by HDMI LA.

21         54.       Defendant’s actions have been deliberate and committed with knowledge of

22 Plaintiff’s rights and goodwill in the HDMI Trademarks, as well as with bad faith and the intent to

23 cause confusion, mistake and deception.

24         55.       Defendant’s continued, knowing and intentional use of HDMI Trademarks, without

25 HDMI LA’s consent or authorization, constitutes intentional infringement of HDMI LA’s federally

26 registered HDMI Trademarks in violation of § 32 of the Lanham Act, 15 U.S.C. § 1114.
27         56.       As a direct and proximate result of Defendant’s illegal and infringing actions, HDMI

28 LA has suffered substantial monetary loss and irreparable injury to its business, reputation, and rights

                                                   -10-
                                                COMPLAINT
             Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 12 of 19



 1 in and to the HDMI Trademarks and goodwill associated therewith, for which it has no adequate

 2 remedy at law, and thus, unless immediately enjoined, Defendant will continue to cause such

 3 substantial and irreparable injury, loss and damage to Plaintiff.

 4           57.     Based on Defendant’s actions as alleged herein, Plaintiff is entitled to injunctive

 5 relief, damages for the injury that Plaintiff has sustained, and will sustain, as a result of Defendant’s

 6 illegal and infringing actions, and all gains, profits and advantages obtained by Defendant as a result

 7 thereof, enhanced discretionary damages, as well as other remedies provided by 15 U.S.C. §§ 1116,

 8 1117, and 1118, and reasonable attorney’s fees and costs.

 9                                                COUNT III

10 (Trademark Counterfeiting under the Lanham Act, 15 U.S.C § 1114(b), 1116(d), and 1117(b)-(c))

11           58.     HDMI LA repleads and incorporates the foregoing paragraphs as if fully set forth
12 herein.

13           59.     HDMI LA is the owner of the HDMI Trademarks and HDMI Registrations.
14           60.     Without the consent or authorization of HDMI LA, and having knowledge of HDMI
15 LA’s well-known and prior rights in and to the HDMI Trademarks and having knowledge that

16 Defendant’s Unauthorized Products bear counterfeit marks, Defendant intentionally reproduced,

17 copied, and/or colorably imitated the HDMI Trademarks and/or used spurious designations that are

18 identical with, or substantially indistinguishable, from one or more of the HDMI Trademarks on or in

19 connection with the manufacturing, import, export, advertising, marketing, promotion, distribution,
20 display, offering for sale and/or sale of Unauthorized Products.

21           61.     Defendant has manufactured, imported, exported, advertised, marketed, promoted,
22 distributed, displayed, retailed, offered for sale and/or sold its Unauthorized Products to the purchasing

23 public in direct competition with Plaintiff, in or affecting interstate commerce, and/or has acted with

24 reckless disregard of Plaintiff’s rights in and to the HDMI Trademarks, through its facilitation,

25 financing and/or participation in such activities.

26           62.     Defendant has applied its reproductions, counterfeits, copies, and colorable imitations
27 of the HDMI Trademarks to packaging, point-of-purchase materials, advertisements and/or promotions

28 intended to be used in commerce upon, or in connection with, the manufacturing, importing, exporting,

                                                    -11-
                                                 COMPLAINT
               Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 13 of 19



 1 advertising, marketing, promoting, distributing, display, offering for sale, and/or sale of Unauthorized

 2 Products, which is likely to cause confusion, mistake, and deception among the general purchasing

 3 public as to the origin of the Unauthorized Products, and is likely to deceive consumers, the public and

 4 the trade into believing that the Unauthorized Products sold by Defendant originate from, are

 5 associated with or are otherwise authorized by HDMI LA.

 6             63.    Defendant’s unauthorized use of the HDMI Trademarks on or in connection with the

 7 Unauthorized Products was done with notice and full knowledge that such use was not authorized or

 8 licensed by HDMI LA and with the deliberate intent to unfairly benefit from the incalculable goodwill

 9 inherent in the HDMI Trademarks.

10             64.    Defendant’s actions constitute willful counterfeiting of Plaintiff’s HDMI Trademarks

11 in violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c).

12             65.    As a direct and proximate result of Defendant’s illegal actions as alleged herein,

13 HDMI LA has suffered substantial monetary loss and irreparable injury to its business, reputation, and

14 rights in and to the HDMI Trademarks and goodwill associated therewith, for which it has no adequate

15 remedy at law, and thus, unless immediately enjoined, Defendant will continue to cause such

16 substantial and irreparable injury, loss and damage to Plaintiff.

17             66.    Based on Defendant’s actions as alleged herein, Plaintiff is entitled to injunctive

18 relief, damages for the irreparable harm that Plaintiff has sustained and will sustain as a result of

19 Defendant’s illegal actions, as alleged herein, and all gains, profits and advantages obtained by
20 Defendant as a result thereof, enhanced discretionary damages, treble damages, and/or statutory

21 damages of up to $2,000,000 per counterfeit mark per type of goods sold, offered for sale, or

22 distributed and reasonable attorney’s fees and costs.

23                                                COUNT IV

24             (False Designation of Origin, Passing Off & Unfair Competition under the Lanham Act §
                                              43(a), 15 U.S.C. § 1125(a))
25
               67.    HDMI LA repleads and incorporates the foregoing paragraphs as if fully set forth
26
     herein.
27
               68.     HDMI LA is the owner of the HDMI Trademarks and HDMI Registrations.
28

                                                    -12-
                                                 COMPLAINT
            Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 14 of 19



 1          69.      Defendant knowingly and willfully used in commerce marks that are identical or

 2 confusingly similar to and constitute reproductions of Plaintiff's HDMI Trademarks, and affixed,

 3 applied and used false designations of origin and false and misleading descriptions on or in connection

 4 with the manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

 5 displaying, offering for sale and/or sale of Unauthorized Products with the intent to cause confusion, to

 6 cause mistake and to deceive the purchasing public into believing, in error, that Defendant’s

 7 Unauthorized Products are Licensed Products and/or that Defendant’s Unauthorized Products are

 8 authorized, sponsored, approved, endorsed or licensed by HDMI LA, and/or that Defendant is

 9 affiliated, connected or associated with HDMI LA, thereby creating a likelihood of confusion by

10 consumers as to the source of the Unauthorized Products, and allowing Defendant to capitalize on the

11 goodwill associated therewith, and the consumer recognition of the HDMI Trademarks and Licensed

12 Products, to Defendant’s substantial profit in blatant disregard of HDMI LA’s rights.

13          70.      By manufacturing, importing, exporting and/or assisting and encouraging third parties

14 to manufacture, import, export and by itself advertising, marketing, promoting, distributing, displaying,

15 offering for sale, selling and/or otherwise dealing in the Unauthorized Products using marks that are

16 identical and/or confusingly similar to and/or which constitute colorable imitations of the HDMI

17 Trademarks, Defendant has traded off the extensive goodwill of HDMI LA and the Licensed Products

18 to induce and did in fact induce, and intends to, and will continue to induce, customers to purchase

19 Defendant’s Unauthorized Products, thereby directly and unfairly competing with HDMI LA. Such
20 conduct has permitted, and will continue to permit, Defendant to make substantial sales and profits

21 based on the goodwill and reputation of HDMI LA and the HDMI Trademarks.

22          71.      Defendant knew, or by the exercise of reasonable care, should have known, that its

23 adoption and commencement of, and continuing use in commerce of marks that are identical or

24 confusingly similar to and constitute a reproduction of Plaintiff’s HDMI Trademarks would cause

25 confusion, mistake, or deception among purchasers, users and the public.

26          72.      Upon information and belief, Defendant’s aforementioned wrongful actions have been

27 knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive the

28 purchasing public and with the intent to trade on the goodwill and reputation of Plaintiff, its Licensed

                                                   -13-
                                                COMPLAINT
             Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 15 of 19



 1 Products and the HDMI Trademarks.

 2           73.     As a direct and proximate result of Defendant’s aforementioned actions, Defendant

 3 has caused irreparable injury to Plaintiff by depriving Plaintiff of substantial licensing fees and of the

 4 value of its HDMI Trademarks as commercial assets, for which it has no adequate remedy at law, and

 5 unless immediately restrained, Defendant will continue to cause substantial and irreparable injury to

 6 Plaintiff and the goodwill and reputation associated with the value of the HDMI Trademarks in an

 7 amount as yet unknown, but to be determined at trial.

 8           74.     Based on Defendant’s wrongful actions, Plaintiff is entitled to injunctive relief as well

 9 as monetary damages and other remedies as provided by the Lanham Act, including damages that

10 Plaintiff has sustained and will sustain as a result of Defendant’s illegal and infringing actions as

11 alleged herein, and all gains, profits and advantages obtained by Defendant as a result thereof,

12 enhanced discretionary damages and reasonable attorneys' fees and costs.

13                                                COUNT V

14                      (Unfair Competition under Cal. Bus. & Prof. Code § 17200)

15           75.     HDMI LA repleads and incorporates the foregoing paragraphs as if fully set forth
16 herein.

17           76.     California Business and Professions Code § 17200, et seq., states that unfair
18 competition shall mean and include any “unlawful, unfair or fraudulent business act or practice.”

19           77.     Defendant’s unlawful and improper actions, as set forth above, are likely to cause
20 confusion, mistake, and/or deception as to the source, origin, and/or sponsorship of Defendant’s

21 Unauthorized Products, and to falsely mislead consumers into believing that the Unauthorized

22 Products themselves, along with packaging thereof, are those of, affiliated with, and/or approved by

23 HDMI LA.

24           78.     Accordingly, Defendant’s unauthorized use of the HDMI Trademarks constitutes
25 unfair competition in violation of California Business and Professionals Code § 17200, et. seq.

26           79.     Defendant’s acts of unfair competition have caused HDMI LA to sustain monetary
27 damage, loss of money or property, and injury, in an amount to be determined at trial.

28

                                                    -14-
                                                 COMPLAINT
             Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 16 of 19



 1           80.     In light of the foregoing, HDMI LA is entitled to an injunction under California

 2 Business and Professions Code § 17200 et seq. restraining Defendant from engaging in further such

 3 unlawful conduct, as well as to restitution of those amounts unlawfully obtained by Defendant through

 4 its wrongful conduct.

 5                                                   COUNT VI

 6                                   (Common Law Unfair Competition)

 7           81.   HDMI LA repleads and incorporates the foregoing paragraphs as if fully set forth
 8 herein.

 9           82.   The actions of Defendant described above and specifically, without limitation, its
10 knowledge, participation, and inducement of the unauthorized use of the HDMI Trademarks, and

11 confusingly similar variations thereof, in commerce to advertise, market, and sell the Unauthorized

12 Products throughout the United States and California, constitute contributory trademark infringement

13 in violation of federal law and the common law.

14           83.     The actions of Defendant, if not enjoined, will continue. Defendant’s acts of unfair
15 competition have caused HDMI LA to sustain monetary damage, loss of money or property, and

16 injury, in an amount to be determined at trial.

17           84.   On information and belief, the actions of Defendant described above were and continue
18 to be deliberate and willful.

19                                         PRAYER FOR RELIEF
20           WHEREFORE, Plaintiff HDMI LA respectfully prays that the Court enter judgment in its
21 favor against Defendant, and that the Court:

22           1.    Enter a preliminary and permanent injunction, pursuant to 15 U.S.C. § 1116(a) and Cal.
23 Bus. & Prof. Code § 17200, prohibiting Defendant and its agents, and any employees, agents, servants,

24 officers, representatives, directors, attorneys, successors, affiliates, assigns, and any entities owned or

25 controlled by Defendant, and/or all other persons acting in concert or participation with Defendant,

26 from: (a) manufacturing, importing, exporting, advertising, marketing, promoting, distributing,
27 displaying, offering for sale, selling and/or otherwise dealing in the Unauthorized Products; (b) directly

28 or indirectly infringing, in any manner, any of Plaintiff’s trademarks or other rights (whether now in

                                                     -15-
                                                  COMPLAINT
            Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 17 of 19



 1 existence or hereafter created) including, without limitation the HDMI Trademarks; (c) using any

 2 reproduction, counterfeit, copy or colorable imitation of Plaintiff’s trademarks, or other rights (whether

 3 now in existence or hereafter created) including, without limitation the HDMI Trademarks to identify

 4 any goods or services not authorized by Plaintiff and/or on or in connection with Unauthorized

 5 Products; (d) using any false designation of origin or false description, or engaging in any action which

 6 is likely to cause confusion, cause mistake and/or to deceive members of the trade and/or the public as

 7 to the affiliation, connection or association of any product manufactured, imported, exported,

 8 advertised, marketed, promoted, distributed, displayed, offered for sale, or sold by Defendant with

 9 Plaintiff, and/or that any such products originate from and/or are sponsored by Plaintiff; and (e)

10 engaging in any other act in derogation of Plaintiff’s rights;

11          2.     Enter an order, pursuant to 15 U.S.C. § 1117(a), awarding HDMI LA: (a) Defendant’s
12 profits; (b) HDMI LA’s actual damages; (c) the costs of the action; (d) enhanced discretionary

13 damages; as the Court determines to be fair and appropriate; and (e) Plaintiff’s reasonable attorney’s

14 fees (after finding that this is an exceptional case) for Defendant’s willful trademark infringement of

15 the HDMI Trademarks, Defendant’s willful and intentional use of marks or designations, knowing

16 such marks or designations are counterfeit marks in violation of 15 U.S.C. § 1114(1)(a), and false

17 designation of origin and unfair competition under 15 U.S.C. §1125(a);

18          3.     Enter an order, pursuant to 15 U.S.C. § 1117(b), awarding HDM LA treble damages in
19 the amount of a sum equal to three (3) times Defendant’s profits or Plaintiff’s damages, whichever
20 amount is greater, along with Plaintiff’s reasonable attorney’s fees and prejudgment interest, for

21 Defendant’s willful and intentional use of marks or designations, knowing such marks or designations

22 are counterfeit marks in violation of 15 U.S.C. § 1114(1)(a);

23          4.     In the alternative, if HDMI LA so elects prior to the rendering of final judgment, enter
24 an order, pursuant to 15 U.S.C. § 1117(c), awarding HDMI LA statutory damages of up to $2,000,000

25 per mark per type of Unauthorized Products sold, offered for sale, or distributed, as the Court considers

26 just; and
27

28

                                                    -16-
                                                 COMPLAINT
           Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 18 of 19



 1         5.     Enter an order, pursuant to California Business and Professionals Code § 17200,
 2 awarding HDMI LA restitution of those amounts unlawfully obtained by Defendant through its illegal

 3 and infringing conduct, as alleged herein; and

 4         6.     Enter an order, awarding HDMI LA such other and further relief as the Court deems
 5 just and proper.

 6

 7 DATED: January 4, 2019                       BESHADA FARNESE LLP

 8                                              By:    s/ Peter J. Farnese
 9                                                     Peter J. Farnese

10                                              EPSTEIN DRANGEL LLP

11                                              Jason M. Drangel
                                                jdrangel@ipcounselors.com
12
                                                Ashly E. Sands
13                                              asands@ipcounselors.com
                                                Kerry B. Brownlee
14                                              kbrownlee@ipcounselors.com
                                                60 East 42nd Street, Suite 2520
15                                              New York, NY 10165
                                                Telephone: 212-292-5390
16
                                                Facsimile: 212-292-5391
17
                                                Pro Hac Vice Applications Forthcoming
18
                                                Attorneys for Plaintiff,
19                                              HDMI Licensing Administrator, Inc.
20

21

22

23

24

25

26
27

28

                                                  -17-
                                               COMPLAINT
           Case 3:19-cv-00057-JST Document 1 Filed 01/04/19 Page 19 of 19



 1                                      DEMAND FOR JURY TRIAL

 2         Plaintiff respectfully demands a trial by jury in this action.

 3
     DATED: January 4, 2019                       BESHADA FARNESE LLP
 4

 5                                                By:     s/ Peter J. Farnese
                                                          Peter J. Farnese
 6
                                                  EPSTEIN DRANGEL LLP
 7
                                                  Jason M. Drangel
 8
                                                  jdrangel@ipcounselors.com
 9                                                Ashly E. Sands
                                                  asands@ipcounselors.com
10                                                Kerry B. Brownlee
                                                  kbrownlee@ipcounselors.com
11                                                60 East 42nd Street, Suite 2520
                                                  New York, NY 10165
12
                                                  Telephone: 212-292-5390
13                                                Facsimile: 212-292-5391

14                                                Pro Hac Vice Applications Forthcoming
15                                                Attorneys for Plaintiff,
                                                  HDMI Licensing Agent, Inc.
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     -18-
                                                  COMPLAINT
